DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 06 July 2021 have been entered. Applicant’s amendments have overcome each and every objection to the drawings and specification as well as each and every rejection under 35 U.S.C. 112(b) previously set forth in the Non-Final Office Action mailed 04 March 2021 except those discussed below, namely one objection to the specification and one rejection of claim 6 under 35 U.S.C. 112(b).
Specification
The disclosure is objected to because of the following informalities: the amended paragraph 0031 includes the phrase "subjected to DCPA"; this should be "subjected to DPCA" as noted in the prior office action.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 1 recites the limitation "the indicated movement" in line 19 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the weight scale module or other means of calculating the patient's weight so that the effect of the weight may be eliminated. 
Claims 2-7 are additionally rejected under 35 U.S.C. 112(b) as indefinite due to their dependence on claim 1 which has been rejected as indefinite.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US
Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline Federal Register Vol. 84, No., Jan
2019)), determination of the subject matter eligibility under the 35 U.S.C. 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong One), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then in the second part of Step 2A (Prong Two), determination is made whether the identified judicial exception is being integrated into practical 
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) "utilize a dynamic principal component analysis and a mixture model to evaluate the temporal distribution of loads sensed by each of the respective load sensors to distinguish the pattern of patient action using real-time monitoring signals to create a model; and monitor the signals from the load sensors to classify the nature of the patient action into a particular one of a plurality of classifications using a probabilistic analysis and automatically modify an operating characteristic of the patient supporting platform in response to the particular classification of the patient action to make the indicated movement easier for the patient". This judicial exception is not integrated into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim 1 satisfies Step 1, namely the claim is directed to one of the four statutory classes, machine. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 1, the limitations "utilize a dynamic principal component analysis and a mixture model to evaluate the temporal distribution of loads sensed by each of the respective load sensors to distinguish the pattern of patient action using real-time monitoring signals to create a model; and monitor the signals from the load sensors to classify the nature of the patient action into a particular one of a plurality of classifications using a probabilistic analysis and automatically modify an operating characteristic of the patient supporting platform in response to the particular classification of the patient action to make the 
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites the additional elements of "a sensing system for detecting and characterizing a patient action comprising a frame, a plurality of load sensors supported by the frame, a patient supporting platform supported by the plurality of load sensors so that the entire load supported by the patient supporting platform is transferred to the plurality of load sensors, a controller supported by the frame, the controller electrically coupled to the load sensors and operable to receive a signal from each of the plurality of load sensors with each load sensor signal representative of a load supported by the respective load sensor, the controller including a processor and a memory device, the memory device including a non-transitory portion storing instructions". The limitations of “a patient supporting platform”, “load sensors”, and “a controller” constitutes extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of integration into a practical application. The claim limitations constitute adding a generic bed, generic load sensors, and a generic processor or computer, which Alaziz (A Load-cell Based In-Bed Body Motion Detection and Classification System) describes as both routine and conventional in its description of a “a system…that can detect and classify any in-bed motion… [and] does not need any special designed mattress” (Section 2.2) and “the system can be easily integrated to an existing bed” (Section 3.2), “a number of bed-mounted sensing systems have been proposed…including…load cell sensors” (Section 3.1) as well as “equipped with a standard USB connection for data transfer to the laptop” and the “receiver collects all the data from the four load cells and transfer[s] the data to a 
In Step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of detecting and characterizing a patient action with the analysis and classification amounts to no more than mere indications to apply the exception.
In Summary, claim 1 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim is ineligible under the 35 U.S.C. 101. 
Claims 2-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. As each of these claims depends from claim 1, which was rejected under 35 U.S.C. 101 in paragraph 17 of this action, these claims must be evaluated on whether they sufficiently add to the practical application of claim 1, or comprise significantly more than the limitations of claim 1.
Besides the abstract idea of claim 1, claim 2 recites the limitation “wherein the mixture model is operable to draw a probabilistic inference about the likelihood of multiple patient actions in real time to characterize the likelihood of any one of the patient actions and thereby distinguish the likely resulting patient action from multiple patient actions indicated by the load sensor data.” The claim element of claim 1 of a sensing system for detecting and characterizing a patient action is recited with a high level of generality (as written, distinguishing a likely action may be done by a person or generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 3 recites the limitation “wherein the dynamic principal component analysis extracts both static and dynamic relations from the signals.” The claim element of claim 1 of a sensing system for detecting and characterizing a patient action is recited with a high level of generality (as written, distinguishing a likely action may be done by a person or generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 4 recites the limitation “wherein the mixture model is established by a Gaussian mixture model with a Figueiredo-Jain algorithm.” The claim element of claim 1 of a sensing system for detecting and characterizing a patient action is recited with a high level of generality (as written, distinguishing a likely action may be done by a person or generic computer in an 
Besides the abstract idea of claim 1, claim 5 recites the limitation “wherein the non-transitory portion of the memory device includes further instructions that, when executed by the processor, cause the controller to apply median filtering to the load sensor signals to remove random measurement noise.” The claim element of claim 1 of a method for determining a range of motion is recited with a high level of generality (as written, distinguishing a likely action may be done by a person or generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 6 recites the limitation “wherein the non-transitory portion of the memory device includes further instructions that, when executed by the processor, cause the controller to normalize the load sensor signals to eliminate the effect of the patient's weight.” The claim element of claim 1 of a sensing system for detecting and characterizing a patient action is recited with a high level of generality (as written, distinguishing a likely action may be done by a person or generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 7 recites the limitation “wherein the non-transitory portion of the memory device includes further instructions that, when executed by the processor, cause the controller to determine the classification by applying Bayes' Theorem.” The claim element of claim 1 of a sensing system for detecting and characterizing a patient action is recited with a high level of generality (as written, classifying a likely action may be done by a person or generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.

Claim Rejections - 35 USC § 103
Claims 1-3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alaziz (A Load-cell Based In-Bed Body Motion Detection and Classification System) in view of Choi (Process Monitoring...), further in view of Flanagan (U.S. 20110066287 A1).
Regarding claim 1, Alaziz teaches a sensing system (Section 1.3—body movement monitoring system) for detecting and characterizing a patient action (Section 1.3—Software components involve detection and classification) comprising a frame (Fig. 3.5—bed frame), a plurality of load sensors supported by the frame (Fig. 3.5—load cells), a patient supporting platform supported by the plurality of load sensors so that the entire load supported by the patient supporting platform is transferred to the plurality of load sensors (Section 3.2—body motion on the bed causes each load cell’s resistance to change), a controller supported by the frame (Section 3.2—base station), the controller electrically coupled to the load sensors and operable to receive a signal from each of the plurality of load sensors with each load sensor signal representative of a load supported by the respective load sensor (Section 3.2—each load cell sends its data to the base unit for processing), the controller including a processor (Section 3.2—base unit conducts processing) and a memory device, the memory device including a non-transitory portion storing instructions (Fig. 1—instructions included in base unit for processing) that, when executed by the processor, cause the controller to: to evaluate the temporal distribution of loads sensed by each of the respective load sensors (Section 3.3.1—interpolation is used to ensure accurate data from all load cells for set times and movements) to distinguish the pattern of patient action (Section 3.3.2—obtain observable pattern for in-bed movement) using real-time monitoring signals (Section 3.3.1—signals transmitted in real time) to create a model (Section 4.3.3—build a classification model that uses signal features); and monitor the signals from the load sensors to classify the nature of the patient action (Section 4.1—monitoring signals from load cells to classify movements) into a 
Regarding claim 2, Alaziz teaches the sensing system of claim 1 when combined with the teachings of Choi and Flanagan as described above. Alaziz does teach distinguishing in real time (Section 3.3.1—real time data transmission) the likely resulting patient action from multiple patient actions indicated by the load sensor data (Section 4.1—monitoring load sensor data to classify actions; Section 4.7—logical combination uses majority voting for most likely of multiple patient actions). However, Alaziz does not teach the mixture model is operable to draw a probabilistic inference about the likelihood of multiple patient actions in real time to characterize the likelihood of any one of the patient actions. Choi does teach the mixture model is operable to draw a probabilistic inference about the likelihood of multiple indices (Section 3.1—probability that a data point is assigned to a cluster) to characterize the likelihood of any one of the actions. Together, Alaziz and Choi would thus teach wherein the mixture model is operable to draw a probabilistic inference about the likelihood of multiple patient actions in real time to characterize the likelihood of any one of the patient actions and thereby distinguish the likely resulting patient action from multiple patient actions indicated by the load sensor 
Regarding claim 3, Alaziz teaches the sensing system of claim 1 when combined with the teachings of Choi and Flanagan as described above. However, Alaziz does not teach wherein the dynamic principal component analysis extracts both static (Abstract—PCA concept is expanded, not replaced with complicated model) and dynamic relations (Abstract—expand PCA to include dynamic monitoring) from the signals. Choi teaches the dynamic principal component analysis extracts both static and dynamic relations from the signals. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the sensing system of Alaziz with the dynamic principal component analysis of Choi in order to predictably improve the improve the accuracy of the system by detecting small disturbances that might otherwise be eliminated as noise.
Regarding claim 5, Alaziz teaches the sensing system of claim 1 when combined with the teachings of Choi and Flanagan as described above. Alaziz additionally teaches the non-transitory portion of the memory devices includes further instructions that, when executed by the processor, cause the controller (Section 3.2.2—the base station is connected to a laptop to allow for subsequent processing…data is transferred to the laptop which runs the signal processing algorithms; Section 3.2—the base station conducts the processing after receiving the data, including data filtration) to apply filtering to the load signals to remove random measurement noise (Section 3.2, data normalization—local mean removal and data filtration—low pass filtering; Section 3.3.1—low pass filtration). However, Alaziz does not specifically teach median filtering. As Alaziz already applies common filtration methods to remove noise from the signals, it would have been obvious to one having ordinary skill in the art at 
Regarding claim 6, Alaziz teaches the sensing system of claim 1 when combined with the teachings of Choi and Flanagan as described above. Alaziz additionally teaches the non-transitory portion of the memory devices includes further instructions that, when executed by the processor, cause the controller (Section 3.2.2—the base station is connected to a laptop to allow for subsequent processing…data is transferred to the laptop which runs the signal processing algorithms; Section 3.2—the base station conducts the processing after receiving the data, including normalizing the data by using the subject’s weight) to normalize the load sensor signals to eliminate the effect of the patient's weight (Section 3.3.1—normalize the data).
Regarding claim 7, Alaziz teaches the sensing system of claim 1 when combined with the teachings of Choi and Flanagan as described above. Alaziz additionally teaches the non-transitory portion of the memory devices includes further instructions that, when executed by the processor, cause the controller to determine a classification (Section 3.2.2—the base station is connected to a laptop to allow for subsequent processing…data is transferred to the laptop which runs the signal processing algorithms; Section 3.2—the base station conducts the processing after receiving the data, including classifying movements). However, Alaziz does not teach wherein the classification is determined by applying Bayes' Theorem. Choi teaches wherein the classification is determined by applying Bayes’ Theorem (Section 3.1—Bayes’ Theorem). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the sensing system of Alaziz with the Bayes Theorem application of Choi in order to predictably improve the ability of the system to analyze the probability of different movements in order to accurately classify the movements and thus improve the accuracy of the system as a diagnostic device for movement and sleep disorders or as a fall prevention system.
Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alaziz (A Load-cell Based In-Bed Body Motion Detection and Classification System) in view of Choi (Process Monitoring...), further in view of Flanagan (U.S. 20110066287 A1), and further in view of Yu (Multimode Process Monitoring…).
Regarding claim 4, Alaziz teaches the sensing system of claim 1 when combined with the teachings of Choi and Flanagan as described above in paragraph 20 of this action. Choi additionally teaches the mixture model is established by a Gaussian mixture model (Abstract). However, none of Alaziz, Choi, nor Flanagan teaches the mixture model is established by a Gaussian Mixture Model with a Figueiredo-Jain algorithm. Yu teaches a mixture model is established by a Gaussian Mixture Model with a Figueiredo-Jain algorithm (Abstract—Figueiredo-Jain algorithm). It would have been obvious to one having ordinary skill in the art at the time of filing to alter the combined system of Alaziz, Choi, and Flanagan with the Figueiredo-Jain algorithm of Yu in order to predictably improve the accuracy of the system by optimizing the Gaussian Mixture Model already in place from Choi.

Response to Arguments
Applicant’s arguments, see page 7 of applicant's remarks, filed 06 July 2021, with respect to the rejections of claims 1-5 and 7 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The previously presented rejections of claims 1-5 and 7 under 35 U.S.C. 112(b) have been withdrawn. 
Applicant's arguments, filed 06 July 2021, with the respect to the rejection of claim 6 under 35 U.S.C. 112(b) have been fully considered but they are not persuasive. Applicant argues that the elements “a controller” and “load sensors” are introduced in claim 1, from which claim 6 depends, and as a result all essential elements are recited. However, there is no indication that these elements are utilized to determine the patient’s weight, such that the weight may then be eliminated to normalize the load .
Applicant's arguments, filed 06 July 2021, with the respect to the rejection of claim 1 under 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant argues that the inclusion of the structural components of a frame, a patient supporting platform, plurality of sensors, and a controller with a processor and a memory device indicate that the claims “are directed to an explicitly recited structure, not an abstract idea” (Page 8 of applicant’s remarks). However, as noted above in this action, each of these structural components constitutes extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of integration into a practical application. As such, the addition of structural elements constitutes only extra-solution activity, such that the remaining limitations of the claim still constitute limitations which are capable of being performed in the human mind, even if requiring the use of a generic computer. In particular, the inclusion of a controller with a processor and a memory in the claims does not negate the nature of the limitations because the controller is merely used as a tool to perform the otherwise mental process. 
Applicant additionally argues that the instant application constitutes an improvement over prior art systems, specifically that prior art systems are limited in their ability to classify patient movement and carry the potential for false alarms and caregiver fatigue. However, per MPEP 2106.04(d)(1), the claim itself and not just the specification must reflect the disclosed improvement. The current claim language does not reflect any of the argued improvements over the prior art. Furthermore, the updating of alarms may be a result of an improved classification of patient action, but is essentially the generation of better data; the result of this is to make movement easier for the patient, but it is not necessitated. Additionally, arguments pertaining to improvement are not persuasive when novelty cannot be 
Applicant additionally argues that the claims of the instant application are analogous to the situation in McRO, Inc. such that the subject matter of claim 1 is fully within the scope of subject matter eligible for patenting. However, the subject matter of McRO is distinguishable from the instant application as McRo resulted in a real and specific improvement to lip synchronization previously unattainable using previous methods. The result of the claimed method of McRO was an application of the final stream of output morph weighted sets to an animated sequence, which necessarily resulted in the improved lip synchronization method. This is distinguishable from the applicant’s currently claimed method in that the currently claimed method results in a change of alarms, but does not require any action based on the changed alarms it only provides a different opportunity for say a nurse to change the bed settings, which may result in improved patient action but the improvement is not necessitated. Claims 1-7 thus remain rejected under 35 U.S.C. 101.
Applicant's arguments filed 06 July 2021 with respect to the rejection of claims 1-7 under 35 U.S.C. 103 have been fully considered but they are not persuasive. Applicant argues that “none of the references teach or suggest an action response to the characterization of a patient motion such that the ‘movement [is] easier for the patient’”. However, as no indication has been given as to what movements may be indicated or how those movements should be made easier for a patient, it may be seen that Flanagan’s teaching of automatically modifying the movement/position of portions of a bed substantially teach this limitation. In particular, by teaching that automatic corrective action is taken by the bed apparatus in order to “move in a manner that will ‘unpinch’ the object” (Paragraph 0029) by causing “the weigh frame to move to a higher elevation” (Paragraph 0029) or “one of the movable components to move” (Paragraph 0029) or by “revers[ing] the motion of one of the moveable .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912.  The examiner can normally be reached on M-F 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALR/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791